DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 5-6, 8-9, 13-14, 16-17, and 20 have been amended.
This office action is in response to the amendment submitted on 21-DEC-2021.
New grounds of rejection under 35 U.S.C. 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - Drawings
Applicant’s arguments with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 

Response to Arguments - Specification
Applicant’s arguments with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 

Response to Arguments – Claim Objections
Applicant’s arguments with respect to the objection of claims 8 and 16 have been fully considered and are persuasive.  The objection of claims 8 and 16 has been withdrawn. 

Response to Arguments - 35 USC § 112
Applicant’s arguments with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive. The term “volume” has been remove and the phrase “in response” has been clarified by the amended claim. The rejection of 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments - 35 USC § 103
On pgs. 13-14 of the Applicant’s Arguments/Remarks submitted 12/21/2021 (hereinafter ‘’Remarks’), Applicant argues the amended claims overcome the rejection of Menand, U.S. Patent Application Publication 2020/0149386 A1 in view of Samuel et al., U.S. Patent Application Publication 2015/0226052 A1. On pg. 13, Applicant specifically argues the amended portion. Samuel is cited as teaching the portion of the unamended claim on pg. 9 of the Non-Final Rejection dated 07/22/2021.  Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Menand, U.S. Patent Application Publication 2020/0149386 A1 in view of
BOUALLEG et al., International Publication WO 2016/179766 A1.

And

Menand, U.S. Patent Application Publication 2020/0149386 A1 in view of
BOUALLEG et al., International Publication WO 2016/179766 A1 further in view of
Jamieson et al., U.S. Patent Application Publication 2020/0256181 A1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 (Statutory Category – Process)
Step 2A – Prong 1: Judicial Exception Recited?
Yes, the claim recites a mental process.

MPEP 2106.04(a)(2)(IIl) “Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Comparing and providing is interpreted as a form of an evaluation. Further, the MPEP recites “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.”

simulating a second survey of a first portion of the hole between the first and second depths using a model representing a subterranean formation through which at least part of the first portion extends, wherein the second survey includes a plurality of simulated positions of the hole, including a simulated position at the second depth and one or more simulated positions at one or more depths between the first and second depths;
Figures 6, 7, and 14 of the instant application demonstrate the model. The figures show the model comprising survey points on chart. The process of evaluating and observing these charts can reasonably be done in the mind. A person would mentally place the points in the model. The generically recited model amounts to a person mentally predicting where the position of the well may be at a certain depth based on known data. 
determining that the simulated position at the second depth is not proximal to the second surveyed position within a tolerance;
Determining if the simulated depth and the surveyed depth are not proximal is performing an evaluation determining if the points are within a certain tolerance. The comparison of the data can reasonably be done in the mind.
in response to determining that the simulated position at the second depth is not proximal to the second surveyed position within the tolerance, adjusting a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model; and
In the condition where one of the geological characteristics or geophysical characteristics are adjusted if the positions are not proximal amount to a judgement and 
Thus, the claim recites a mental process.

Step 2A – Prong 2: Integrated into a Practical Application?
The claim recites the additional elements of extra-solution data gathering/post-solution activity.
MPEP 2106.05(g) Insignificant Extra-Solution Activity has found mere data gathering and post solution activity to be insignificant extra-solution activity. The claim recites receiving data and generating a model as output. No details are provided on how the data is collected or how the data is provided to the user is not claimed.

obtaining a planned trajectory for a hole;
obtaining a first survey of the hole using a sensor deployed into the hole, wherein the first survey includes a first surveyed position at a first depth of the hole and a second surveyed position at a second depth of the hole, and wherein the first survey does not include any surveyed positions at any depth between the first and second depths;
visualizing a trajectory of the hole based on the first and second surveys.
The limitations of “obtaining” are extra-solution data gathering and the limitation of “visualizing” is extra-solution displaying a result.


Therefore, no meaningful limits are imposed on practicing the abstract idea.
The claim is directed to the abstract idea.

Step 2B: Claim provides an Inventive Concept?
No, as discussed with respect to Step 2A, the additional limitation is mere data gathering/post solution activity (Insignificant Extra-Solution Activity) and a general purpose computer do not impose any meaningful limits on practicing the abstract idea and therefore the claim does not provide an inventive concept in Step 2B.
Further, in regards to step 2B and as cited above in step 2A, MPEP 2106.05(d)(II) “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. “Presenting offers and gathering statistics”, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;
The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.
The claim is ineligible.

Claims 9 and 17 are rejected for substantially the same reasons as Claim 1, respectively, mutatis mutandis.

Claims 2 and 10 recite “calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions” is furthering performing the mental process of evaluating the trajectory which can reasonably be done in the mind with the aid of a pen and paper.

Claim 3, 11, and 18 recite “wherein the first survey includes a plurality of surveyed positions, including the first and second surveyed positions, at a plurality of surveyed depths, including the first and second depths, and does not include any surveyed positions between consecutive depths of the plurality of surveyed depths” furthers the extra-solution data gathering by including a plurality of surveyed positions and depths.

Claims 4, 12, and 19 recite “simulating the second survey for one or more second portions of the hole between a prior depth and a next depth, wherein the prior depth and the next depth are consecutive depths in the plurality of surveyed depths, and wherein simulating the second survey of the one or more second portions of the hole generates a next simulated position at the next depth and a plurality of simulated positions between the prior depth and the next depth” furthers the abstract idea by evaluating the position of two depths and adding simulated positions between which can be accomplished with the aid of pen and paper.

Claims 5 and 13 recite “determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth; in response to determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth, adjusting one or more parameters of the model associated with a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model at least partially between the prior depth and the next depth; and again simulating the second survey of the one or more second portions of the hole starting at the prior depth and ending at the next depth” further the abstract idea by evaluating if the simulated position and the surveyed position are proximal and if the positions are not, adjusting a geophysical characteristic of the mode, which can reasonably be done by judgement with the aid of pen and paper.

Claims 6 and 14 recite “after again simulating the trajectory: determining that the next simulation position is proximal to the next surveyed position within the tolerance; and in response to determining that the next simulation position is proximal to the next surveyed position within the tolerance, determining a tortuosity of the hole based in part on the plurality of simulated positions between the prior depth and the next depth” further the mental process by evaluating tortuosity if the simulated and surveyed positioned are judged to be within a tolerance level.

Claims 7 and 15 recite “wherein the one or more parameters comprise one or more parameters selected from the group consisting of sliding sheet, directional drilling commands, drilling parameters, rate of penetration, friction, formation hardness, bit characteristics, and formation anisotropy” furthers the extra-solution data gathering by including additional parameters.

Claim 8 and 16 recite “calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions; and correlating the tortuosity with one or more of: a combination of components of a drilling assembly used to drill hole, a fatigue life of one or more components of the drilling assembly, or a drilling event or hazard experienced while drilling the hole using the drilling assembly” further the mental process by evaluating tortuosity by correlation which can be done mentally with the aid of pen and paper.

Claim 20 recites “calculating a tortuosity of the well based at least in part on the planned trajectory and at least some of the plurality of simulated positions; determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth; in response to determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth, adjusting one or more parameters of the model associated with a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model at least partially between the prior depth and the next depth; and again simulating the second survey of the one or more second portions of the well starting at the prior depth and ending at the next depth; and after again simulating the trajectory: determining that the next simulation position is proximal to the next surveyed position within the tolerance; and in response, determining the tortuosity of the well based in part on the plurality of simulated positions between the prior depth and the next depth” further the mental process by evaluating tortuosity for a variety of different conditions which can all be done mentally with the aid of pen and paper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9, 11-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over 
Menand, U.S. Patent Application Publication 2020/0149386 A1 in view of
BOUALLEG et al., International Publication WO 2016/179766 A1.

Regarding Claim 1: A method, comprising: 
Menand teaches obtaining a planned trajectory for a hole; ([0033] Menand teaches the operator determining a planned trajectory for a wellbore path, i.e. hole “…This enables the operator to choose operating parameters that the operator wants to achieve a desired trajectory. In various embodiments, the operator may have a goal of remaining as close as possible to a planned trajectory for a wellbore path, minimizing dog legs, and maximizing a Rate of Penetration (ROP)…”)
Menand teaches obtaining a first survey of the hole using a sensor deployed into the hole, ([0017] Menand teaches collecting survey data using MWD which contains sensors as part of the BHA collected during drilling, i.e. deployed into the hole “…As the wellbore path 110 is drilled, survey data may be collected by a measurement-while-drilling (MWD) tool of the BHA116. Survey data are comprised of measured depth, inclination, and azimuth of the well path at discrete positions ( also known as survey stations) along the wellbore. For example, survey data are collected every 100 feet or so (but can also be collected more or less frequently if necessary). Survey data can then be transmitted to an electronic drilling recorder (EDR 124) at various increments of time, distance, depth, etc. during the drilling process. In some embodiments, the EDR 124 records at a 1 to 10 seconds time range based on drilling data coming from different sensors available on the rig 108, such as weight on bit (WOB), torque at surface, rotation speed, mud weight, hook load, flow rate, stand pipe pressure, differential pressure, rate of penetration, and other information pertinent to the drilling process…”)
Menand teaches wherein the first survey includes a first surveyed position at a first depth of the hole and a second surveyed position at a second depth of the hole, and wherein the first survey does not include any surveyed positions at any depth between the first and second depths; (Fig. 2 and [0030] Menand teaches the collection of a first surveyed position at a first depth, denoted as 118a on Fig. 2, and a second surveyed position, denoted as 118b on Fig. 2, where no surveyed positions are between the first and second depths, as shown by not additional “actual survey” points on Fig. 2 “…For example, although survey data from surveys 118a, 118b, and 118c may provide some information about the orientation and location of the wellbore path at discrete points, additional and more robust information may be gleaned from drilling and directional data in conjunction with the borehole path estimator. As mentioned previously, the EDR 124 collects drilling and directional data continuously during drilling, or more frequently than survey data is gathered, for example, at a frequency of every foot of measured depth drilled…”)

    PNG
    media_image1.png
    701
    918
    media_image1.png
    Greyscale

Menand teaches simulating a second survey of a first portion of the hole between the first and second depths using a model representing a subterranean formation through which at least part of the first portion extends, wherein the second survey includes a plurality of simulated positions of the hole, including a simulated position at the second depth and one or more simulated positions at one or more depths between the first and second depths; (Fig. 2 and [0041] Menand teaches “reconstructed actual survey” where simulated positions are generated between the first and second depths of the first survey and is denoted by 210 on Figure 2 “…The four parameters: bit steerability (BS) 318, overgauge (OVG) 320, coefficient of friction (FF) 322, and bit walk tendency (Walk) 324, are utilized in conjunction with operating parameters, rock formation data, drill bit data, and BHA data to both reconstruct an actual path of the wellbore 210 and generate predictions of possible future wellbore paths 220a, 220b, 220c, and 220d. In various embodiments, the four parameters BS 318, OVG 320, FF 322, and Walk 324 are calibrated as the actual path of the wellbore 210 is reconstructed and the calibrated four parameters may be further utilized to generate the plurality of future trajectories 220a, 220b, 220c, and 220d that are generated by the drill model…”
Further, [0024] Menand teaches the model of the wellbore containing the path using rock formation data, i.e.  a model representing a subterranean formation “…When the collected survey and drilling data and rock formation data is input into a drill model, the drill model may then be used to generate a display depicting the actual path 110 of the wellbore path as well as various predictions of what a future wellbore path may be beyond the section of the earth's subsurface that has already been drilled. In various embodiments, a borehole path estimator 126 which may run on computer system 120b, may use the drill model to predict the future wellbore path. The borehole path estimator 126 may comprise a program that is executable by a processor and that may be stored on a storage device and access the various data discussed throughout (e.g., survey data, drilling data, rock formation data, etc.) and data stored in database 120a. The borehole path estimator 126 may predict both projections of the future wellbore path as well as reconstruct an actual path in accordance with the methods discussed herein…”)
Menand teaches visualizing a trajectory of the hole based on the first and second surveys. ([0060] Menand teaches to a visual interface of the drill model to visualize the predicted future trajectory in 2D or 3D “…In one example of performing the method described in FIG. 4, an operator may plan to drill a particular, first segment that is 100 feet long. The drilling control system 128 may have a visual interface generated by the drill model, similar to the one described in FIG. 2. The visual interface allows the operator to visualize, in 2-D or 3-D, and in real-time the predicted future trajectory based on operating parameters selected by the operator, by way of buttons 222…”)

 [0057] Menand teaches a tolerance for the inclination and azimuth for the measured, i.e. surveyed and the calculated, i.e. simulated “…More specifically, the difference between a measured and calculated inclination and azimuth may be minimized such that the difference could be between +/-0.05 degree accuracy, for example…”
However, Menand does not appear to explicitly disclose
determining that the simulated position at the second depth is not proximal to the second surveyed position within a tolerance; and
 in response to determining that the simulated position at the second depth is not proximal to the second surveyed position within the tolerance, adjusting a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model; and


    PNG
    media_image2.png
    695
    1035
    media_image2.png
    Greyscale
However, BOUALLEG teaches determining that the simulated position at the second depth is not proximal to the second surveyed position within a tolerance; and (Fig. 6 BOUALLEG teaches the following elements “Run a short simulation and compare prediction with field real time measurement” – “Matched?” – “Adjust model parameters (bit, contact, damping, formation, etc.)”. The simulation, i.e. simulated position and the field real time measurement, i.e. second survey positioned are collected and determined if the values match. If no, parameters are adjusted and the loop is repeated.)
BOUALLEG teaches in response to determining that the simulated position at the second depth is not proximal to the second surveyed position within the tolerance, adjusting a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model; and ([0041] BOUALLEG teaches an actual measurement value, i.e. surveyed position and is compared to the predicted measurement value, i.e. simulated position where the comparison between the two values is compared to a threshold, i.e. tolerance, where if the values are not within the threshold, model parameters are adjusted “…An actual measurement value is obtained from the sensors for the drilling property. If the actual measurement value matches the predicted measurement value from simulations, the simulation is extended during the drilling operation to generate a simulated state of the drilling operation. A condition of the drilling operation may be detected based on the simulated state and presented as discussed above. Thus, simulations may be continuously performed on a calibrated drilling model to determine the state of the drill string and detect when a condition exists that should be rectified. Periodic recalibrations may be performed by adjusting model parameters when the predicted measurement value is not within a threshold of the actual measurement value for at least one position of the drillstring…”
Further, [0017] BOUALLEG teaches the model is of subsurface formations and the data is used to updated the model which would include subsurface formations, i.e. geological characteristics “The static and dynamic data collected from the wellbore and the oilfield may be used to create and update a three dimensional model of the subsurface formations. Additionally, static and dynamic data from other wellbores or oilfields may be used to create and update the three dimensional model…”)
Menand and BOUALLEG are analogous art because they are from the same field of endeavor, generating and predicting the path of a wellbore based on collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating a second survey of a first portion of the hole between the first and second depths using a model representing a subterranean formation through which at least part of the first portion extends, wherein the second survey includes a plurality of simulated positions of as disclosed by Menand by determining that the simulated position at the second depth is not proximal to the second surveyed position within a tolerance and  in response to determining that the simulated position at the second depth is not proximal to the second surveyed position within the tolerance, adjusting a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model as disclosed by BOUALLEG.
One of ordinary skill in the art would have been motivated to make this modification in order to perform diagnostics and optimization of the drilling operation as discussed in ¶[0010] by BOUALLEG “…One or more embodiments are directed to a drilling simulation-based real time system for drilling operation monitoring, diagnostics and optimization. In particular, one or more embodiments may perform diagnostics and optimization for drilling…”

Regarding Claim 3: Menand and BOUALLEG teach The method of claim 1, wherein the first survey includes 
Menand teaches a plurality of surveyed positions, including the first and second surveyed positions, at a plurality of surveyed depths, including the first and second depths, and does not include any surveyed positions between consecutive depths of the plurality of surveyed depths. ([0020] Menand teaches no survey data is collected betweent he locations of the first depth and the second depth which are consecutive depths  “…At location 118a, the drilling system 122 may have drilled a few hundred or thousand feet since beginning at the surface 102 and various data (for example, survey data, drilling data, and directional data) at location 118a are collected. At this juncture in the example, the drill bit 114 is located at location 118a. The drilling system 122 may proceed to drill for another hundred feet until the drill bit 114 reaches location 118b at which point additional survey data are collected. Similarly, the drilling system 122 continues to drill another hundred feet at which point the drill bit 114 is located at 118c. Additional survey data at location 118c are collected. Thus, with a survey taken every hundred feet, data about the survey locations 118a, 118b, and 118c may be known, however, the actual path 110 of the wellbore path between the survey locations 118a, 118b, and 118c is unknown, because no survey data is collected between these survey locations…”)

Regarding Claim 4: Menand and BOUALLEG teach The method of claim 3, further comprising 
Menand teaches simulating the second survey for one or more second portions of the hole between a prior depth and a next depth, wherein the prior depth and the next depth are consecutive depths in the plurality of surveyed depths, and ([0021] Menand teaches two consecutive survey depths, i.e. points to determine the geometrical arc of curvature for the well path, i.e. hole “…For example, between two consecutive survey points (e.g., between 118a and 118b), one single geometrical arc with a given radius of curvature is generally calculated to represent the shape of the well path…”)
Menand teaches wherein simulating the second survey of the one or more second portions of the hole generates a next simulated position at the next depth and a plurality of simulated positions between the prior depth and the next depth. ([0048] Menand teaches predicted survey points, i.e. plurality of simulated positions between two survey points, i.e. prior depth and next depth “…A segment of the reconstructed actual path 210 is a portion between two survey points. The survey points are identified by X's. While predicted survey points are identified by O's…”)

Regarding Claim 5: Menand and BOUALLEG teach The method of claim 4, further comprising: 
Menand teaches determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth; ([0059] Menand teaches sag correction when the actual path and the reconstructed actual path require correction of the position “…In generating a final reconstructed actual path, the flow proceeds to block 418 where a sag correction may be applied, or any other survey correction, such as but not limited to pipe stretch correction, thermal effects, magnetic interference, multi-station correction, etc. The sag corresponds to the difference in angle between the borehole axis and the measurement tool axis. Upon application of the sag correction to the initial plot of the actual path, the final reconstructed actual path is generated in block 420…”)
BOUALLEG teaches in response to determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth, adjusting one or more parameters of the model associated with a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model at least partially between the prior depth and the next depth; and ([0041] BOUALLEG teaches an actual measurement value, i.e. surveyed position and is compared to the predicted measurement value, i.e. simulated position where the comparison between the two values is compared to a threshold where if the values are not within the threshold, model parameters are adjusted “…An actual measurement value is obtained from the sensors for the drilling property. If the actual measurement value matches the predicted measurement value from simulations, the simulation is extended during the drilling operation to generate a simulated state of the drilling operation. A condition of the drilling operation may be detected based on the simulated state and presented as discussed above. Thus, simulations may be continuously performed on a calibrated drilling model to determine the state of the drill string and detect when a condition exists that should be rectified. Periodic recalibrations may be performed by adjusting model parameters when the predicted measurement value is not within a threshold of the actual measurement value for at least one position of the drillstring…”
Further, [0017] BOUALLEG teaches the model is of subsurface formations and the data is used to updated the model which would include subsurface formations, i.e. geological characteristics “The static and dynamic data collected from the wellbore and the oilfield may be used to create and update a three dimensional model of the subsurface formations. Additionally, static and dynamic data from other wellbores or oilfields may be used to create and update the three dimensional model…”)
Menand teaches again simulating the second survey of the one or more second portions of the hole starting at the prior depth and ending at the next depth. ([0058] Menand teaches computing again, i.e. until the difference is minimized betweent he actual and reconstructed surveys between the prior depth and the next depth “…Any mathematical or computing technique may be used that varies the four parameters within an admissible range until a solution is found that minimizes the error or difference between the actual and reconstructed surveys…”)

Regarding Claim 7: Menand, BOUALLEG, and Jamieson teach The method of claim 5, wherein the one or more parameters comprise one or more parameters selected from the group consisting of 
Menand teaches sliding sheet, directional drilling commands, ([0018] Menand teaches directional drilling data and the sliding “…Directional drilling data may include more specifically how the BHA steers or guides the well path, information such as toolface orientation (TFO) ( e.g., mode sliding or rotating), activation level of the rotary steerable system, and other information pertinent to the steering mode of the BHA…”)
Menand teaches drilling parameters, rate of penetration, friction, ([0014] Menand teaches the BHA and drilling process, the ROP, the smoothness of the well, i.e. friction “…The proper selection of a type of BHA 116 can ensure good directional behavior, borehole quality (smoothness of the well path as opposed to tortuous), high rate of penetration (ROP), and result in a drilling process being completed quickly and efficiently…”)
Menand teaches formation hardness, bit characteristics, and formation anisotropy. ([0051] Menand teaches the hardness of the rock, i.e. formation, the drill bit, and well logs for the formation anisotropy “…The BHA data are generally received from the directional drilling company through a report stating all elements starting from the drill bit, with all length internal and external dimensions, weight, etc. Operating parameters may be received from the EDR 124, which in tum received the data from the drilling rig 108. Additionally, rock formation data may include hardness of the rock defined as the Unconfined or Confined Compressive Strength (UCS/CCS) values, dip/strike, and gamma ray (GR). In some embodiments, the rock formation data may be received from an acoustic logger. An acoustic logger may measure characteristics of sound waves propagated through a wellbore environment. In some embodiments, the acoustic logging may be done in offset wells that have previously been drilled in the wellbore environment. Several parameters may be taken or inferred from an acoustic log including density, elastic properties, hardness of the rock, etc…”)

Claims 1, 3-5, and 7 are rejected for substantially the same reasons as Claims 9, 11-13, and 15, respectively, mutatis mutandis.

Claims 1, 3, and 4 are rejected for substantially the same reasons as Claims 17, 18, and 19, respectively, mutatis mutandis.

Claims 2, 6, 8, 10, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Menand, U.S. Patent Application Publication 2020/0149386 A1 in view of
BOUALLEG et al., International Publication WO 2016/179766 A1 further in view of
Jamieson et al., U.S. Patent Application Publication 2020/0256181 A1.

Regarding Claim 2: Menand and BOUALLEG teach The method of claim 1, further comprising 

Menand teaches tortuous path (¶[0016]) and tortuosity (¶[0021], However, Menand and BOUALLEG do not appear to explicitly disclose
calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions

Jamieson teaches calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions. ([0215] Jamieson teaches a well plan with planned trajectory where the tortuous trajectory, i.e. tortuosity is determined and is based off the well plan, i.e. simulated positions “…As the cost curves are anchored to the well plan and can adjust based on a variety of rules and value-driven functions, a more complicated well plan trajectory may be easily processed and managed using digital processing. By relying on digital processing rather than manual interpretation, steering control system 168 can calculate with greater accuracy and follow far more geometrically complex shapes than a human performing manual calculation and manual interpretation. In this manner, steering control system 168 may enable implementing a seismic profile driven well plan. Since the ideal trajectory may be a tortuous trajectory, an analysis of torque and drag can be applied and can be incrementally 'smoothed' or refined. The smoothing or refinement of the torque and drag analysis can be enhanced to a greater degree by applying curve and hold sections using a least squares method based on actual measured BHA performance values from previous wells…”)
Menand, BOUALLEG, and Jamieson are analogous art because they are from the same field of endeavor, generating and predicting the path of a wellbore based on collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating a second survey of a first portion of the hole between the first and second depths using a model representing a subterranean formation through which at least part of the first portion extends, wherein the second survey includes a plurality of simulated positions of the hole, including a simulated position at the second depth and one or more simulated positions at one or more depths between the first and second depths as disclosed by Menand and BOUALLEG by calculating a tortuosity of the hole based at least in part as disclosed by Jamieson.
One of ordinary skill in the art would have been motivated to make this modification in order to update the model for actual production conditions and optimize the drilling operation / drill plan as discussed in ¶[0004] by Jamieson “…During planning and preparation of drilling a well, a well plan may be created in order to guide and specify drilling operations in various sections of the well. Various methods may be used to optimize drilling parameters and drilling operations in the well plan. However, different optimizations may result in different economic value in terms of actual production from the well…”

Regarding Claim 6: Menand and BOUALLEG teach The method of claim 5, further comprising, after again simulating the trajectory: 
Menand teaches determining that the next simulation position is proximal to the next surveyed position within the tolerance; and ([0032] Menand teaches after calibration, the actual path, i.e. next surveyed position falls within a margin of error threshold  “…Once the various inputs have been calibrated and an actual path 210 is produced that falls within an acceptable margin of error threshold, the various inputs and additional known data of the formations remaining to be drilled may be used to predict a future wellbore path…”)

Menand teaches tortuous path (¶[0016]) and tortuosity (¶[0021], However, Menand and BOUALLEG do not appear to explicitly disclose 
to determining that the next simulation position is proximal to the next surveyed position within the tolerance, determining a tortuosity of the hole based in part on the plurality of simulated positions between the prior depth and the next depth

Jamieson teach In response to determining that the next simulation position is proximal to the next surveyed position within the tolerance, determining a tortuosity of the hole based in part on the plurality of simulated positions between the prior depth and the next depth. ([0128] Jamieson teaches determining the tortuous well trajectory, i.e. tortuosity based on the well geometry and well trajectory in an iterative well method, i.e. prior depth and the next depth “…The disclosed methods and systems for iterative well planning for optimized results may start with a tortuous well trajectory that results in a high PPP for the observed complex geometry of the reservoir encountered in the previous well. Then, the well trajectory may be incrementally smoothed to achieve a desired balance of PPP and TTT, such as based on torque and drag, NPT risk, and bit wear…”
Further, [0093] Jamieson teaches checking the planned trajectory, i.e. simulated position and the actual trajectory, i.e. surveyed position “However, the results are generally not confirmed until the downhole survey sensor point passes the slide portion of the borehole, often resulting in a response lag defined by a distance of the sensor point from the drill bit tip ( e.g. approximately 50 feet). Such a response lag may introduce inefficiencies in the slide cycles due to over/under correction of the actual trajectory relative to the planned trajectory…”)
Menand, BOUALLEG, and Jamieson are analogous art because they are from the same field of endeavor, generating and predicting the path of a wellbore based on collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the determining that the next simulation position is proximal to the next surveyed position within the tolerance; and as disclosed by Menand and BOUALLEG by In response to determining that the next simulation position is proximal to the next surveyed position within the tolerance, determining a tortuosity of the hole based in part on the plurality of simulated positions between the prior depth and the next depth as disclosed by Jamieson.
One of ordinary skill in the art would have been motivated to make this modification in order to update the model for actual production conditions and optimize the drilling operation / drill plan as discussed in ¶[0004] by Jamieson “…During planning and preparation of drilling a well, a well plan may be created in order to guide and specify drilling operations in various sections of the well. Various methods may be used to optimize drilling parameters and drilling operations in the well plan. However, different optimizations may result in different economic value in terms of actual production from the well…”

Regarding Claim 8: Menand and BOUALLEG teach The method of claim 7, further comprising: 

Menand teaches tortuous path (¶[0016]) and tortuosity (¶[0021], However, Menand and BOUALLEG do not appear to explicitly disclose 
calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions; and
correlating the tortuosity with one or more of: a combination of components of a drilling assembly used to drill hole, a fatigue life of one or more components of the drilling assembly; or a drilling event or hazard experienced while drilling the hole using the drilling assembly. 

Jamieson teaches calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions; and ([0215] Jamieson teaches a well plan with planned trajectory where the tortuous trajectory, i.e. tortuosity is determined and is based off the well plan, i.e. simulated positions “…As the cost curves are anchored to the well plan and can adjust based on a variety of rules and value-driven functions, a more complicated well plan trajectory may be easily processed and managed using digital processing. By relying on digital processing rather than manual interpretation, steering control system 168 can calculate with greater accuracy and follow far more geometrically complex shapes than a human performing manual calculation and manual interpretation. In this manner, steering control system 168 may enable implementing a seismic profile driven well plan. Since the ideal trajectory may be a tortuous trajectory, an analysis of torque and drag can be applied and can be incrementally 'smoothed' or refined. The smoothing or refinement of the torque and drag analysis can be enhanced to a greater degree by applying curve and hold sections using a least squares method based on actual measured BHA performance values from previous wells…”)
Jamieson teaches correlating the tortuosity with one or more of: a combination of components of a drilling assembly used to drill hole, a fatigue life of one or more components of the drilling assembly; or a drilling event or hazard experienced while drilling the hole using the drilling assembly. ([0193] Jamieson teaches the tortuosity is incorporated into the iterative well plan with superimposing and hazard during drilling “…Because torque models and drag models for drill string 146 may involve some superimposition of synthetic tortuosity, the second and subsequent iterations in the iterative well planning phase may incorporate measured tortuosity from previously drilled boreholes 106. Additionally, information describing other hazards during drilling, such as lost circulation, deflections, and sudden changes in hardness or friction or pressure, may be recorded and may be used to implement decisions under computer control or to indicate suggested decisions to a user…”)
Menand, BOUALLEG, and Jamieson are analogous art because they are from the same field of endeavor, generating and predicting the path of a wellbore based on collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating a second survey of a first portion of the hole between the first and second depths using a model representing a subterranean formation through which at least part of the first portion extends, wherein the second survey includes a plurality of simulated positions of the hole, including a simulated position at the second depth and one or more simulated positions at one or more depths between the first and second depths as disclosed by Menand and BOUALLEG by calculating a tortuosity of the hole based at least in part on the planned trajectory and at least some of the plurality of simulated positions and correlating the tortuosity with one or more of: a combination of components of a drilling assembly used to drill hole, a fatigue life of one or more components of the drilling assembly; or a drilling event or hazard experienced while drilling the hole using the drilling assembly as disclosed by Jamieson.
One of ordinary skill in the art would have been motivated to make this modification in order to update the model for actual production conditions and optimize the drilling operation / drill plan as discussed in ¶[0004] by Jamieson “…During planning and preparation of drilling a well, a well plan may be created in order to guide and specify drilling operations in various sections of the well. Various methods may be used to optimize drilling parameters and drilling operations in the well plan. However, different optimizations may result in different economic value in terms of actual production from the well…”

Claims 10, 14, and 16 are rejected for substantially the same reasons as Claims 2, 6, and 8, respectively, mutatis mutandis.


Regarding Claim 20: Menand and BOUALLEG teach The system of claim 19, wherein the operations further comprise: 
Menand teaches determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth; ([0059] Menand teaches sag correction when the actual path and the reconstructed actual path require correction of the position “…In generating a final reconstructed actual path, the flow proceeds to block 418 where a sag correction may be applied, or any other survey correction, such as but not limited to pipe stretch correction, thermal effects, magnetic interference, multi-station correction, etc. The sag corresponds to the difference in angle between the borehole axis and the measurement tool axis. Upon application of the sag correction to the initial plot of the actual path, the final reconstructed actual path is generated in block 420…”)
BOUALLEG teaches in response to determining that the next simulation position is not proximal to the next surveyed position of the plurality of surveyed positions at the next depth, adjusting one or more parameters of the model associated with a geological characteristic, a geophysical characteristic, or both of the subterranean formation represented in the model at least partially between the prior depth and the next depth; and  ([0041] BOUALLEG teaches an actual measurement value, i.e. surveyed position and is compared to the predicted measurement value, i.e. simulated position where the comparison between the two values is compared to a threshold where if the values are not within the threshold, model parameters are adjusted “…An actual measurement value is obtained from the sensors for the drilling property. If the actual measurement value matches the predicted measurement value from simulations, the simulation is extended during the drilling operation to generate a simulated state of the drilling operation. A condition of the drilling operation may be detected based on the simulated state and presented as discussed above. Thus, simulations may be continuously performed on a calibrated drilling model to determine the state of the drill string and detect when a condition exists that should be rectified. Periodic recalibrations may be performed by adjusting model parameters when the predicted measurement value is not within a threshold of the actual measurement value for at least one position of the drillstring…”
Further, [0017] BOUALLEG teaches the model is of subsurface formations and the data is used to updated the model which would include subsurface formations, i.e. geological characteristics “The static and dynamic data collected from the wellbore and the oilfield may be used to create and update a three dimensional model of the subsurface formations. Additionally, static and dynamic data from other wellbores or oilfields may be used to create and update the three dimensional model…”)
Menand teaches again simulating the second survey of the one or more second portions of the well starting at the prior depth and ending at the next depth; and ([0058] Menand teaches computing again, i.e. until the difference is minimized betweent he actual and reconstructed surveys between the prior depth and the next depth “…Any mathematical or computing technique may be used that varies the four parameters within an admissible range until a solution is found that minimizes the error or difference between the actual and reconstructed surveys…”)
Menand teaches after again simulating the trajectory: determining that the next simulation position is proximal to the next surveyed position within the tolerance; and ([0032] Menand teaches after calibration, the actual path, i.e. next surveyed position falls within a margin of error threshold  “…Once the various inputs have been calibrated and an actual path 210 is produced that falls within an acceptable margin of error threshold, the various inputs and additional known data of the formations remaining to be drilled may be used to predict a future wellbore path…”)

Menand teaches tortuous path (¶[0016]) and tortuosity (¶[0021], However, Menand and BOUALLEG do not appear to explicitly disclose 
calculating a tortuosity of the well based at least in part on the planned trajectory and at least some of the plurality of simulated positions; 
in response, determining the tortuosity of the well based in part on the plurality of simulated positions between the prior depth and the next depth.

Jamieson teaches calculating a tortuosity of the well based at least in part on the planned trajectory and at least some of the plurality of simulated positions; ([0215] Jamieson teaches a well plan with planned trajectory where the tortuous trajectory, i.e. tortuosity is determined and is based off the well plan, i.e. simulated positions “…As the cost curves are anchored to the well plan and can adjust based on a variety of rules and value-driven functions, a more complicated well plan trajectory may be easily processed and managed using digital processing. By relying on digital processing rather than manual interpretation, steering control system 168 can calculate with greater accuracy and follow far more geometrically complex shapes than a human performing manual calculation and manual interpretation. In this manner, steering control system 168 may enable implementing a seismic profile driven well plan. Since the ideal trajectory may be a tortuous trajectory, an analysis of torque and drag can be applied and can be incrementally 'smoothed' or refined. The smoothing or refinement of the torque and drag analysis can be enhanced to a greater degree by applying curve and hold sections using a least squares method based on actual measured BHA performance values from previous wells…”)
Jamieson teach in response, determining the tortuosity of the well based in part on the plurality of simulated positions between the prior depth and the next depth. ([0128] Jamieson teaches determining the tortuous well trajectory, i.e. tortuosity based on the well geometry and well trajectory in an iterative well method, i.e. prior depth and the next depth “…The disclosed methods and systems for iterative well planning for optimized results may start with a tortuous well trajectory that results in a high PPP for the observed complex geometry of the reservoir encountered in the previous well. Then, the well trajectory may be incrementally smoothed to achieve a desired balance of PPP and TTT, such as based on torque and drag, NPT risk, and bit wear…”)
Menand, BOUALLEG, and Jamieson are analogous art because they are from the same field of endeavor, generating and predicting the path of a wellbore based on collected surveys.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the simulating the second survey for one or more second portions of the hole between a prior depth and a next depth, wherein the prior depth and the next depth are consecutive depths in the plurality of surveyed depths as disclosed by Menand and BOUALLEG by calculating a tortuosity of the well based at least in part on the planned trajectory and at least some of the plurality of simulated positions and in response, determining the tortuosity of the well based in part on the plurality of simulated positions between the prior depth and the next depth as disclosed by Jamieson.
One of ordinary skill in the art would have been motivated to make this modification in order to update the model for actual production conditions and optimize the drilling operation / drill plan as discussed in ¶[0004] by Jamieson “…During planning and preparation of drilling a well, a well plan may be created in order to guide and specify drilling operations in various sections of the well. Various methods may be used to optimize drilling parameters and drilling operations in the well plan. However, different optimizations may result in different economic value in terms of actual production from the well…”

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rangarajan et al. US Patent Application Publication Rangarajan et al.  2021/0058235 A1 teaches several additional elements related to the drilling and generating predicted measurements. This is best illustrated in Fig. 4A elements 136 and 132(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JOHN E JOHANSEN/Examiner, Art Unit 2146